Exhibit 10.20

 

EXECUTION VERSION

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of the 14th
day of November 2014, by and between William Megan (“Employee”) and Exact
Sciences Corporation, a Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ Employee as its Senior Vice President,
Finance, and Employee desires to accept such employment pursuant to the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, receipt of
which is hereby acknowledged, the parties agree as follows:

 

1.Employment.  The Company hereby agrees to employ Employee as the Company’s
Senior Vice President, Finance (and Employee hereby agrees to serve the Company
in such position, subject to the terms and provisions of this Agreement subject
to the authority and direction of the Board of Directors of the Company or its
designee.  Employee agrees (a) to devote his full-time professional efforts,
attention and energies to the business of the Company, (b) that he shall owe an
undivided duty of loyalty to the Company and shall not take any action adverse
to the interests of the Company, and (c) that he shall faithfully and to the
best of his ability perform his duties hereunder. 

2.Term of Employment.  Employee’s employment (the “Employment Term”) will
continue until terminated as provided in Section 6 below.

3.Compensation. During the Employment Term, Employee shall receive the following
compensation.

3.1Base Salary. Employee’s annual base salary on the date of this Agreement is
two hundred and seventy five ($275,000), payable in accordance with the normal
payroll practices of the Company (“Base Salary”).  Employee’s Base Salary will
be subject to annual review by the Chief Executive Officer (“CEO”), the
Compensation Committee and the Board of Directors of the Company.  During the
Employment Term, on each anniversary date of this Agreement, the Company shall
review the Base Salary amount to determine any modifications. 

3.2Annual Bonus Compensation.  Employee shall be eligible to be considered for
an annual, discretionary cash bonus each calendar year.  Employee’s target
annual bonus percentage for each calendar year shall be forty percent (40%) of
his Base Salary as of January 1 of the applicable new calendar year.  Employee
acknowledges and agrees that any such annual bonus shall be entirely within the
discretion of the CEO and the Compensation Committee based upon the achievement
of goals (including without limitation corporate and individual goals) and other
discretionary factors as determined by the Board and/or the Compensation
Committee after consultation with the CEO.  Employee shall not be eligible to be
considered for, or to receive, an annual bonus for any calendar year unless he
remains employed with the Company through December 31 of the applicable calendar
year.  If Employee is terminated with Cause (as defined below) or resigns
without Good Reason (as defined below), he shall not be entitled to receive any
annual bonus, even if a determination

 

 

 

--------------------------------------------------------------------------------

 

to award the Employee an annual bonus has previously been made but such annual
bonus has not yet paid.   

3.3Equity Incentives.  The Board of Directors, upon the recommendation of the
Compensation Committee, or the Compensation Committee, may grant Employee from
time to time options to purchase shares of the Company’s common stock, and/or
other equity awards including without limitation restricted stock, both as a
reward for past individual and corporate performance, and as an incentive for
future performance.  Such options and/or other awards, if awarded, will be
pursuant to the Company’s then current equity incentive plan. 

4.Benefits.  

4.1Benefits. Employee will be entitled to participate in the sick leave,
insurance (including medical, life and long-term disability), profit-sharing,
retirement, and other benefit programs that are generally provided to employees
of the Company similarly situated, all in accordance with the rules and policies
of the Company as to such matters and the plans established therefore.

4.2Vacation and Personal Time. The Company will provide Employee with four (4)
weeks of paid vacation and other personal time off each calendar year Employee
is employed by the Company, in accordance with Company policy. The foregoing
vacation and personal time off days shall be in addition to standard paid
holiday days for employees of the Company.

4.3Indemnification. To the fullest extent required by applicable law or the
Company’s articles of incorporation and bylaws the Company will, during and
after termination of employment, indemnify Employee (including providing
advancement of expenses) for any judgments, fines, amounts paid in settlement
and reasonable expenses, including attorneys’ fees, incurred by Employee in
connection with the defense of any lawsuit or other claim or investigation to
which Employee is made, or threatened to be made, a party or witness by reason
of being or having been an officer, director or employee of the Company or any
of its subsidiaries or affiliates as deemed under the Securities Exchange Act of
1934 (“Affiliates”) or a fiduciary of any of their benefit plans, other than
actions by the Company against Employee relating to this Agreement.

4.4Liability Insurance. Both during and after termination (for any reason) of
Employee’s employment, the Company shall cause Employee to be covered under a
directors and officers’ liability insurance policy for his acts (or non-acts) as
an officer of the Company or any of its Affiliates.  Such policy shall be
maintained by the Company, at its expense in an amount and on terms (including
the time period of coverage after the Employee’s employment terminates) at least
as favorable to the Employee as policies covering the Company’s other officers. 

5.Business Expenses. Upon submission of a satisfactory accounting by Employee,
consistent with the policies of the Company, the Company will reimburse Employee
for any reasonable and necessary out-of-pocket expenses incurred by Employee in
the furtherance of the business of the Company.

6.Termination.  

6.1By Employee.  





2

--------------------------------------------------------------------------------

 

(a)Without Good Reason.  Employee may terminate his employment pursuant to this
Agreement at any time without Good Reason (as defined below) with at least
thirty (30) business days’ written notice (the “Employee Notice Period”) to the
Company.  Upon termination by Employee under this section, the Company may, in
its sole discretion and at any time during the Employee Notice Period, suspend
Employee’s duties for the remainder of the Employee Notice Period, as long as
the Company continues to pay compensation to Employee, including benefits,
throughout the Employee Notice Period.

(b)With Good Reason.  Employee may terminate his employment pursuant to this
Agreement with Good Reason (as defined below) at any time within (i) ninety (90)
days after the occurrence of an event constituting Good Reason or (ii) seven (7)
months after the occurrence of an event constituting Good Reason if such event
arises from or relates to a Change in Control.

(c)Good Reason.  “Good Reason” shall mean the occurrence of an uncured (after a
thirty (30) day notice-and-cure period) material breach by the Company of any of
its obligations to Employee under this Agreement; however, a change of
Employee’s title, roles and/or responsibilities by the Company shall not be
deemed a breach of this Agreement.

6.2By the Company.  

(a)With Cause.  The Company may terminate Employee’s employment pursuant to this
Agreement for Cause, as defined below, immediately upon written notice to
Employee.

(b)“Cause” shall mean any of the following:

(i)any failure or refusal to perform the Employee’s duties which continues for
more than three (3) days after notice from the Company;

(ii)any failure or refusal to follow or comply with any Company policy, rule or
procedure which continues for more than three (3) days after notice from the
Company;  

(iii)the commission of any fraud or embezzlement by the Employee in connection
with the Employee's duties or committed in the course of Employee’s employment;

(iv)any gross negligence or willful misconduct of the Employee with regard to
the Company or any of its subsidiaries;

(v)a conviction of, or plea of guilty or nolo contendere to, a felony or other
crime involving moral turpitude;

(vi)the Employee is convicted of a misdemeanor the circumstances of which
involve fraud, dishonesty or moral turpitude;

(vii)any willful and material violation by the Employee of any statutory or
common law duty of loyalty to the Company or any of its subsidiaries; or





3

--------------------------------------------------------------------------------

 

(viii)any material breach by the Employee of this Agreement or any of the
agreements referenced in Section 8 of this Agreement.

(c)Without Cause.  Subject to Section 7.1, the Company may terminate Employee’s
employment pursuant to this Agreement without Cause upon at least thirty days’
written notice (“Company Notice Period”) to Employee.  Upon any termination by
the Company under this Section 6.2(c), the Company may, in its sole discretion
and at any time during the Company Notice Period, suspend Employee’s duties for
the remainder of the Company Notice Period, as long as the Company continues to
pay compensation to Employee, including benefits, throughout the Company Notice
Period.

6.3Death or Disability.  Notwithstanding Section 2, in the event of the death or
disability of Employee during the Employment Term, (i) Employee’s employment and
this Agreement shall immediately and automatically terminate, (ii) the Company
shall pay Employee (or in the case of death, employee’s designated beneficiary)
Base Salary and accrued but unpaid bonuses, in each case up to the date of
termination, and (iii) all equity awards granted to Employee, whether stock
options or stock purchase rights under the Company’s equity compensation plan,
or other equity awards, that are unvested at the time of termination shall
immediately become fully vested and exercisable upon such termination. Neither
Employee, his beneficiary nor estate shall be entitled to any severance benefits
set forth in Section 7 if terminated pursuant to this section. In the event of
the disability of Employee, the parties agree to comply with applicable federal
and state law.

6.4Survival.  The Confidential Information Agreement described in Section 8
hereof and attached hereto as Schedule A shall survive the termination of this
Agreement.

7.Severance and Other Rights Relating to Termination and Change of Control.  

7.1Termination of Agreement Pursuant to Section 6.l(b) or 6.2(c). If the
Employee terminates his employment for Good Reason pursuant to Section 6.1(b),
or the Company terminates Employee’s employment without Cause pursuant to
Section 6.2(c), subject to the conditions described in Section 7.3 below, the
Company will provide Employee the following payments and other benefits:

(a)(i) salary continuation for a period of twelve (12) months at Employee’s then
current Base Salary, which shall commence on the first payroll date which is on
or immediately follows the 30th day following the termination of Employee’s
employment, (ii) any accrued but unpaid Base Salary as of the termination date;
and (iii) any earned, awarded and accrued, but unpaid, bonus as of the
termination date, all on the same terms and at the same times as would have
applied had Employee’s employment not terminated.

(b)If Employee elects COBRA coverage for family health and/or dental insurance
in a timely manner, the Company shall pay the monthly premium payments for such
timely elected coverage (consistent with what was in place for Employee and his
family at the date of termination) when each premium is due until the earlier
of: (i) (12) twelve months from the date of termination; (ii) the date Employee
obtains new employment which offers health and/or dental insurance that is
reasonably comparable to that offered by the Company; or (iii) the date COBRA
continuation coverage would otherwise terminate in accordance with the





4

--------------------------------------------------------------------------------

 

provisions of COBRA. Thereafter, health and dental insurance coverage shall be
continued only to the extent required by COBRA and only to the extent Employee
timely pays the premium payments herself.

(c)The time-vesting period of the then unvested equity awards granted to
Employee, whether stock options, restricted stock or stock purchase rights under
the Company’s equity compensation plan, or other equity awards, shall
immediately accelerate by a period of 12 months upon such termination or
resignation. Employee will be entitled to exercise such equity awards in
accordance with Section 7.6.

7.2Change of Control. The Board of Directors of the Company has determined that
it is in the best interests of the Company and its stockholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (defined in Section
7.2(a) below). The Board believes it is imperative to diminish the inevitable
distraction of the Employee by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Employee’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Employee with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Employee
will be satisfied and which are competitive with those of other
similarly-situated companies.  Therefore, in order to accomplish these
objectives, the Board has caused the Company to include the provisions set forth
in this Section 7.2.

(a)Change of Control.  “Change of Control” shall mean, and shall be deemed to
have occurred if, on or after the date of this Agreement, (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) or group acting in concert, other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
acting in such capacity or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power represented by the
Company’s then outstanding voting securities, (ii) during any 12-month period,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, (iii) the consummation of a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (iv) the sale or
disposition by the Company of (in one transaction or a series of related
transactions) all or substantially all of the Company’s assets.





5

--------------------------------------------------------------------------------

 

(b)Acceleration of Vesting of Equity Awards.  If (i) within twelve (12) months
after a Change in Control, the Company (or a successor) terminates the Employee
without Cause or Employee terminates for Good Reason, (ii) within four (4)
months after the Company terminates the Employee without Cause or Employee
terminates for Good Reason, a Change in Control occurs, or (iii) Employee
remains employed by the Company (or any successor) at least six (6) months
following a Change of Control, then one hundred percent (100%) of the then
unvested equity awards granted to Employee, whether stock options, restricted
stock, restricted stock units or stock purchase rights under the Company’s
equity compensation plan, or other equity awards, shall immediately become fully
vested and exercisable, notwithstanding anything contained herein or in any of
Employee’s equity grant agreements to the contrary (including any provision that
would otherwise result in a termination of such award).  Subject to this Section
7.2(b), Employee will be entitled to exercise such vested equity awards in
accordance with the applicable grant agreements.

7.3Conditions Precedent. The Company’s obligations to Employee described in
Sections 7.1 and 7.2 are contingent on Employee’s delivery to the Company of a
signed waiver and release in a form reasonably satisfactory to the Company of
all claims he may have against the Company, and his not revoking such release
within 21 days after his date of termination.  Moreover, the Employee’s rights
to receive ongoing payments and benefits pursuant to Sections 7.1 and 7.2
(including, without limitation, the right to ongoing payments under the
Company’s equity plans) are conditioned on the Employee’s ongoing compliance
with his obligations as described in Section 8 hereof.  Any cessation by the
Company of any such payments and benefits shall be in addition to, and not in
lieu of, any and all other remedies available to the Company for Employee’s
breach of his obligations described in Section 8 hereof.

7.4No Severance Benefits. Employee is not entitled to any severance benefits if
this Agreement is terminated pursuant to Sections 6.1(a) or 6.2(a) of this
Agreement; provided however, Employee shall be entitled to (i) Base Salary
prorated through the effective date of such termination;  and (ii) medical
coverage and other benefits required by law and plans (as provided in Section
7.5, below).

7.5Benefits Required by Law and Plans: Vacation Time Pay. In the event of the
termination of Employee’s employment, Employee will be entitled to medical and
other insurance coverage, if any, as is required by law and, to the extent not
inconsistent with this Agreement, to receive such additional benefits as
Employee may be entitled under the express terms of applicable benefit plans
(other than bonus or severance plans) of the Company, its subsidiaries and
Affiliates.

7.6Exercise Period of Equity Awards after Termination. Unless it would subject
the Employee to adverse tax consequences under Section 885 of the American Jobs
Creation Act of 2004, Pub. Law No. 108-357, 118 Stat. 1418 (the Act), which
added § 409A to the Internal Revenue Code, notwithstanding anything contained
herein or in the equity grant agreements to the contrary, in the event of the
termination of Employee’s employment with the Company, Employee's vested equity
awards shall be open for exercise until the earlier of (i) one (1) year from the
date of termination or (ii) the latest date on which those equity awards expire
or are eligible to be exercised under the grant agreements, determined without
regard to such termination or resignation; provided further that such extended
exercise period shall not apply in the event the Employee resigns without Good
Reason or is terminated by





6

--------------------------------------------------------------------------------

 

the Company for Cause, in which case, the exercise periods shall continue to be
governed by the terms of the grant agreements.

7.7409A Compliance.  Notwithstanding anything in this Section 7 to the contrary,
to the extent that any payments under this Section 7 are considered deferred
compensation subject to Section 409A of the Internal Revenue Code, such payments
shall not be paid for six months following the Employee’s separation from
service (if, and only to the extent, applicable and required for compliance with
Section 409A).  To the extent that any payment is delayed pursuant to this
subsection, it shall be paid on the first day after the end of such required
period.

8.Restrictions.  

8.1The Confidential Information Agreement.  Employee will enter into and comply
with the terms of the Employee Confidentiality and Assignment Agreement in
substantially the form attached hereto as Exhibit A (the “Confidential
Information Agreement”).

8.2Agreement Not to Compete. In consideration for all of the payments and
benefits that may become due to Employee under this Agreement, Employee agrees
that during Employee’s employment by the Company and for a period of twelve (12)
months after termination of his employment for any reason, he will not, directly
or indirectly, without the Company’s prior written consent, solicit or divert
the business of any Restricted Customer by offering competitive products or
services to such Restricted Customer to the detriment of the Company. 

8.3Additional Definitions.  

(a)“Customer” means any individual or entity for which the Company has provided
services or products.

(b)“Restricted Customer” means any Customer with whom/which (i) Employee had
contact on behalf of the Company during the twelve (12) months preceding the
end, for whatever reason, of his employment, or (ii) one of Employee’s direct
reports had contact during the twelve (12) months preceding the end of
Employee’s employment, if the Employee was exposed to any confidential
information regarding such Customer during such period.

8.4Reasonable Restrictions On Competition Are Necessary.  Employee acknowledges
that reasonable restrictions on competition are necessary to protect the
interests of the Company. Employee also acknowledges that he has certain skills
necessary to the success of the Company, and that the Company has provided and
will provide to him certain confidential information that it would not otherwise
provide because he has agreed not to compete with the business of the Company as
set forth in this Agreement.

8.5Restrictions Against Solicitations.  Employee further covenants and agrees
that during Employee’s employment by the Company and for a period of twelve (12)
months following the termination of his employment with the Company for any
reason, he will not, except with the prior consent of the Company's Chief
Executive Officer, directly or indirectly, solicit or encourage any person who
is an employee of the Company to terminate his or her employment with the
Company.





7

--------------------------------------------------------------------------------

 

8.6Affiliates.  For purposes of this Section 8, the term “Company” will be
deemed to include the Company and its Affiliates.

8.7Ability to Obtain Other Employment.  Employee hereby represents that his
experience and capabilities are such that in the event his employment with the
Company is terminated, he will be able to obtain employment if he so chooses
during the period of noncompetition following the termination of employment
described above without violating the terms of this Agreement, and that the
enforcement of this Agreement by injunction, as described below, will not
prevent him from becoming so employed.  To assist Employee in obtaining
subsequent employment, the Company agrees to respond within three (3) business
days to any request of Employee as to whether a new position would be viewed by
the Company as violation of the restrictions in this Agreement.

8.8Injunctive Relief.  Employee understands and agrees that if he violates any
provision of this Section 8 or the Confidential Information Agreement, then in
any suit that the Company may bring for that violation, an order may be made
enjoining him from such violation, and an order to that effect may be made
pending litigation or as a final determination of the litigation. Employee
further agrees that the Company’s application for an injunction will be without
prejudice to any other right of action that may accrue to the Company by reason
of the breach of this Section 8 or the Confidential Information Agreement.

8.9Severability.  In case any provisions (or portions thereof) contained in this
Agreement shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.  If, moreover, any one or more of the provisions contained in this
Section 8 shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

8.10Section 8 Survives Termination.  The provisions of this Section 8 will
survive termination of this Agreement and the termination of the Employee’s
employment.  Employee understands that his obligations under this Section 8 will
continue in accordance with its express terms regardless of any changes in
title, position, duties, salary, compensation or benefits or other terms and
conditions of employment.  The Company will have the right to assign Employee’s
obligations under this Section 8 to its affiliates, successors and
assigns.  Employee expressly consents to be bound by the provisions of this
Section 8 for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ Employee may be transferred without the necessity that this
Agreement be re-executed at the time of such transfer.

9.Arbitration.  Unless other arrangements are agreed to by Employee and the
Company, any disputes arising under or in connection with this Agreement, other
than a dispute in which the primary relief sought is an equitable remedy such as
an injunction, will be resolved by binding arbitration to be conducted pursuant
to the Agreement for Arbitration Procedure of Certain Employment Disputes
attached as Exhibit B hereof. 

10.Assignments: Transfers: Effect of Merger.  No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred pursuant
to a merger or consolidation, or pursuant to the sale





8

--------------------------------------------------------------------------------

 

or transfer of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets of the Company.  This Agreement will not be terminated by any merger,
consolidation or transfer of assets of the Company referred to above.  In the
event of any such merger, consolidation or transfer of assets, the provisions of
this Agreement will be binding upon the surviving or resulting corporation or
the person or entity to which such assets are transferred.  The Company agrees
that concurrently with any merger, consolidation or transfer of assets referred
to above, it will cause any successor or transferee unconditionally to assume,
either contractually or as a matter of law, all of the obligations of the
Company hereunder in a writing promptly delivered to the Employee.  This
Agreement will inure to the benefit of, and be enforceable by or against,
Employee or Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, designees and legatees.  None
of Employee’s rights or obligations under this Agreement may be assigned or
transferred by Employee other than Employee’s rights to compensation and
benefits, which may be transferred only by will or operation of law.  If
Employee should die while any amounts or benefits have been accrued by Employee
but not yet paid as of the date of Employee's death and which would be payable
to Employee hereunder had Employee continued to live, all such amounts and
benefits unless otherwise provided herein will be paid or provided in accordance
with the terms of this Agreement to such person or persons appointed in writing
by Employee to receive such amounts or, if no such person is so appointed, to
Employee’s estate.

11.Taxes.  The Company shall have the right to deduct from any payments made
pursuant to this Agreement any and all federal, state, and local taxes or other
amounts required by law to be withheld.

12.409A Compliance.  The intent of Employee and the Company is that the
severance and other benefits payable to Employee under this Agreement not be
deemed “deferred compensation” under, or otherwise fail to comply with, Section
409A of the Internal Revenue Code.  Employee and the Company agree to use
reasonable best efforts to amend the terms of this Agreement from time to time
as may be necessary to avoid the imposition of penalties or additional taxes
under Section 409A of the Internal Revenue Code; provided, however, any such
amendment will provide Employee substantially equivalent economic payments and
benefits as set forth herein and will not in the aggregate, materially increase
the cost to, or liability of, the Company hereunder.

13.Miscellaneous.  No amendment, modification or waiver of any provisions of
this Agreement or consent to any departure thereof shall be effective unless in
writing signed by the party against whom it is sought to be enforced.  This
Agreement contains the entire Agreement that exists between Employee and the
Company with respect to the subjects herein contained and replaces and
supersedes all prior agreements, oral or written, between the Company and
Employee with respect to the subjects herein contained. Nothing herein shall
affect any terms in the Confidential Information Agreement, the Agreement for
Arbitration Procedure of Certain Employment Disputes, and any stock plans or
agreements between Employee and the Company now and hereafter in effect from
time to time (except as and to the extent expressly provided herein).  If any
provision of this Agreement is held for any reason to be unenforceable, the
remainder of this Agreement shall remain in full force and effect. Each section
is intended to be a severable and independent section within this
Agreement.  The headings in this Agreement are intended solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.  This Agreement is made in the State of Wisconsin and shall
be governed by and construed in accordance with the laws of said State.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.  All notices and all other communications provided for in this
Agreement shall be in writing and shall be considered duly given upon personal
delivery, delivery by nationally reputable overnight courier, or on the third
business day after mailing from within the United States by first class
certified or registered mail, return receipt





9

--------------------------------------------------------------------------------

 

requested, postage prepaid, all addressed to the address set forth below each
party's signature.  Any party may change its address by furnishing notice of its
new address to the other party in writing in accordance herewith, except that
any notice of change of address shall be effective only upon receipt.

 

10

--------------------------------------------------------------------------------

 

The parties hereto have executed this Employment Agreement as of the date first
written above.

 

 

 

    

/s/ William Megan

 

 

William Megan (“Employee”)

 

 

 

Notice Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Exact Sciences Corporation (“Company”)

 

 

 

 

By:

/s/ Kevin T. Conroy

 

 

Kevin T. Conroy

 

 

President and Chief Executive Officer

 

 

 

Notice Address:

 

 

441 Charmany Drive

 

 

Madison, WI  53719

 

 

 

[Signature Page to Megan Employment Agreement]



 

--------------------------------------------------------------------------------